Citation Nr: 1536381	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  08-31 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1968 to May 1970, and from July 1970 to August 1984.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the RO in Milwaukee, Wisconsin, which denied a disability rating in excess of 20 percent for the service-connected chronic lumbosacral strain.  This case was previously before the Board in August 2014, where the Board, in pertinent part, remanded the issue on appeal to obtain outstanding treatment records and for a new VA spinal examination.  The record reflects that the outstanding treatment records were obtained and the Veteran received a new VA spinal examination in November 2014.  The examination report is of record.  The VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and rendered the requested opinions.  As such, an additional remand to comply with the August 2014 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at an April 2014 Travel Board hearing before the undersigned Veterans Law Judge in Milwaukee, Wisconsin.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDING OF FACT

For the entire relevant rating period on appeal, the service-connected chronic lumbosacral strain has more nearly approximated painful limitation of motion of the lumbosacral spine resulting in forward flexion of greater than 30 degrees, with no ankylosis of the lumbosacral spine or incapacitating episodes.


CONCLUSION OF LAW

For the entire relevant rating period on appeal, the criteria for a disability rating in excess of 20 percent for the service-connected chronic lumbosacral strain have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

In March 2007, VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support a claim for an increased disability rating, what actions he needed to undertake, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the August 2007 rating decision from which the instant appeal arises.  Further, the Veteran was sent additional VCAA notice in June 2008, and the issue was readjudicated in an August 2008 Statement of the Case (SOC), and subsequently issued June 2010 and January 2015 Supplemental Statements of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received VA spinal examinations in March 2007 and November 2014.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that for each examination the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions.

All relevant documentation, including VA, private, and Social Security Administration (SSA) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the appeal for an increased disability rating in excess of 20 percent for chronic lumbosacral strain.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Increased Disability Rating for Spinal Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011),  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the lumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the lumbar spine 30 degrees or less, or favorable ankylosis of the entire lumbar spine, while a 50 percent disability rating is assigned for unfavorable ankylosis of the entire lumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The diagnostic codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The evidence of record, both lay and medical, reflects that for the entire relevant rating period on appeal, the service-connected chronic lumbosacral strain has more nearly approximated painful limitation of motion of the lumbosacral spine resulting in forward flexion of greater than 30 degrees, with no ankylosis of the lumbosacral spine or incapacitating episodes.

In the February 2007 claim, the Veteran advanced that the service-connected spinal disability had worsened; however, the Veteran also stated that the disability had not been formally treated by a medical professional for at least the previous two years.  The report from the March 2007 VA spinal examination reflects that the Veteran advanced having constant pain in the lower back.  Specifically, the pain rated at a level of five or six out of ten on the pain scale.  The Veteran also conveyed stiffness in the morning and after sitting or driving for approximately 30 minutes, difficulty standing after being seated for an extended period, radiating pain and weakness in the lower extremities, flare-ups of pain, and inability to walk for more than a few blocks.   

Upon range of motion testing in February 2007, forward flexion was 40 degrees, and remained 40 degrees after repetitive use testing.  The VA examiner noted end range discomfort, which means that there was objective evidence of painful limitation of motion at 40 degrees.  The examination report does not discuss ankylosis of the spine or incapacitating episodes due to IVDS.

A March 2008 private treatment record conveys that the Veteran advanced chronic intermittent low back pain, which occasionally radiated down both thighs.  Upon examination, electrodiagnostic studies failed to show any convincing electrophysiological evidence of large fiber peripheral neuropathy or electrophysiological evidence of motor radiculopathy involving the lower extremities.

In a July 2008 statement, the Veteran advanced increasing back pain and an inability to walk long distances due to such pain.  The report from a March 2010 VA peripheral nerves examination reflects that there were no gross motor or sensory deficits in the lower extremities.  In a subsequent June 2010 VA peripheral nerve examination, the VA examiner stated that the bilateral lower extremity examination was normal.  The transcript from the April 2014 Travel Board hearing reflects that the Veteran testified to only being able to stand for 10 minutes due to back pain.

Finally, the Veteran received a second VA spinal examination in November 2014.  The report reflects that the Veteran advanced continued sharp low back pain with flare-ups.  Range of motion testing showed flexion to 40 degrees, with objective evidence of painful motion beginning at 40 degrees.  Flexion was again measured to 40 degrees after repetitive use testing.  The VA examiner noted pain on movement, weakened movement, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  Straight leg raise testing was negative, and the Veteran was found not to have radiculopathy of either lower extremity.  Further, there was no ankylosis of the spine, and no IVDS and/or incapacitating episodes.  The Veteran did convey regularly using a back brace.  

At the conclusion of the examination in November 2014, the VA examiner opined that the service-connected spinal disability would limit sitting, standing, and walking for a prolonged period of time, and would limit the Veteran to lifting light weights.  Further, the VA examiner opined that flare-ups could significantly limit functional ability, but that an exact determination of range of motion lost would be speculative; however, the VA examiner did note that the Veteran reported having a flare-up at the time of examination.  As such, the Board finds that the VA examiner's recording of flexion to 40 degrees with objective evidence of painful motion is the extent of the Veteran's level of flexion during a flare-up.   

The Board has also reviewed all the available treatment (medical) records relating to this rating period.  No additional documents concerning range of motion testing, ankylosis of the spine, and/or incapacitating episodes due to IVDS have been identified.  The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of an increased disability rating in excess of 20 percent for the service-connected chronic lumbosacral strain.  The evidence shows that for the relevant period on appeal the Veteran's service-connected spinal disability has more nearly approximated painful limitation of motion of the lumbosacral spine resulting in forward flexion of greater than 30 degrees, with no ankylosis of the lumbosacral spine or incapacitating episodes.  

An increased disability rating of 40 percent or higher would only be warranted if flexion were limited to 30 degrees or less, ankylosis of the spine were present, and/or the Veteran had incapacitating episodes due to spinal disability symptoms, none of which are present here.  The Board has considered the Veteran's assertion of flare-ups of pain and the fact that at the November 2014 VA spinal examination forward flexion was recorded at 40 degrees with objective evidence of painful motion.  While the Board acknowledges that this is only 10 degrees above a limited range of flexion warranting a 40 percent disability rating (30 degrees or less), because the evidence reflects that the Veteran was having a flare-up when the 40 degrees of flexion was recorded, the Board does not find that additional flare-ups would limit the Veteran's flexion to 30 degrees or less.

For these reasons, no higher disability rating can be assigned for the Veteran's service-connected spinal disability.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237; DeLuca, 8 Vet. App. 202.  As the preponderance of the evidence is against the claim for an increased disability rating in excess of 20 percent for the service-connected chronic lumbosacral strain, the claim for an increased disability rating in excess of 20 percent for the service-connected spinal disability must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5237.

The Board has also considered whether the Veteran is entitled to a separate compensable rating for any objective neurologic, or other, disabilities related to the service-connected spinal disability.  As discussed above, the evidence of record reflects that the Veteran does not have radiculopathy of the lower extremities.  Further, the Veteran has previously been denied service connection for bilateral lower extremity peripheral neuropathy.  Additionally, no other neurological, or other, disabilities related to the Veteran's service-connected spinal disability have been identified.  As such, a separate compensable rating is not warranted for any neurological, or other, disability.

Extraschedular Referral Legal Criteria

The Board had also considered whether an extraschedular rating is warranted for the service-connected spinal disability.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the Veteran's spinal disability picture has manifested primarily as painful limitation of motion with flare-ups, difficulty standing, sitting, walking, and lifting, weakened movement, disturbance of locomotion, and the use of a back brace.  As discussed above, painful limitation of motion with painful flare-ups, weakened movement, and disturbance of locomotion are specifically considered under the schedular rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  The scheduler rating criteria also allow for ratings based upon incapacitating episodes, such as those caused by increased pain due to flare-ups.  See 38 C.F.R. § 4.71a.  

Further, the functional limitations imposed by the Veteran's spinal disability, including difficulty standing, sitting, walking, and lifting, the need for a back brace, and interference with occupational and daily activities that involve use and bending and twisting of the spine are primarily the result of the back pain, including flare-ups, caused by engaging in these activities; therefore, consistent with DeLuca, the effects of the Veteran's back pain and associated limitations on his occupational and daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  The Veteran has advanced on previous occasions that a combination of schedular disabilities, including the painful back, have rendered him unable to work and/or maintain his previous job.  Such contentions constitute an assertion that the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) under 38 C.F.R. § 4.16 (2015); however, such contentions do not identify a unique combination of disabilities or impairments that are not in the schedular rating criteria.  In particular, as to orthopedic disabilities, pain is part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Here, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Comparing the Veteran's disability level and symptomatology of the spinal disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with the spine, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Further, during the course of this appeal the Veteran was denied a TDIU in an unappealed November 2008 rating decision.  Subsequently, the Veteran was granted a 100 

percent total disability rating from February 8, 2008.  The record does not reflect that the Veteran has attempted to raise a new TDIU claim, formal or informal, since the November 2008 rating decision became final.  As such, the Board need not consider whether a TDIU is warranted under Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

For the entire relevant rating period on appeal, an increased disability rating in excess of 20 percent for chronic lumbosacral strain is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


